                      Case 5:20-cv-00792-RGK-SHK Document 11 Filed 04/17/20 Page 1 of 5 Page ID #:91



                       1       HELENE WASSERMAN, Bar No. 130134
                               hwasserman@littler.com
                       2       JAMES A. BECERRA, Bar No. 308459
                               jbecerra@littler.com
                       3       LITTLER MENDELSON, P.C.
                               2049 Century Park East
                       4       5th Floor
                               Los Angeles, CA 90067.3107
                       5       Telephone: 310.553.0308
                               Facsimile: 310.553.5583
                       6
                               Attorneys for Defendant
                       7       BROOKDALE SENIOR LIVING INC.
                       8
                       9       NARAK MIRZAIE, ESQ., Bar No. 311508
                               M. LAW ATTORNEYS, APC
                   10          P.O. Box 60091
                               Pasadena, CA 91102
                   11          Telephone: 626.626.4422
                               Fax No.: 626.626.4420
                   12
                               Attorneys for Plaintiff
                   13          SHAKIYA TRAMMEL
                   14
                                                      UNITED STATES DISTRICT COURT
                   15
                                                    CENTRAL DISTRICT OF CALIFORNIA
                   16
                               SHAKIYA TRAMMEL, an individual,       Case No. 5:20-cv-00792 RGK (SHKx)
                   17
                                              Plaintiff,             ASSIGNED FOR ALL PURPOSES TO
                   18                                                JUDGE
                   19          v.
                                                                     STIPULATION RE SUBMITTING
                               BROOKDALE SENIOR LIVING, a            ACTION TO ARBITRATION AND
                   20                                                STAYING PROCEEDINGS
                               California Corporation; and DOES 1
                   21          through 100, Inclusive,
                                                                     Complaint Filed: March 9, 2020 (San
                   22                         Defendants.            Bernardino County Superior Court)
                   23                                                Trial Date:     Not Set
                   24
                   25
                   26
                   27
                   28
LITTLE R MEND ELSO N, P .C .   STIPULATION TO
     2049 C entury Park East
            5th Floor                                               1.
  Los Angeles, CA 90067.3107
          310.553.0308         ARBITRATION
                      Case 5:20-cv-00792-RGK-SHK Document 11 Filed 04/17/20 Page 2 of 5 Page ID #:92



                       1                                STIPULATION TO ARBITRATION
                       2              Defendant BROOKDALE SENIOR LIVING , INC. (“Defendant”), as well as
                       3        Plaintiff SHAKIYA TRAMMEL (collectively, the “Parties”), by and through their
                       4        respective counsel of record and subject to the Court’s approval and order, hereby
                       5        stipulate and agree as follows:
                       6              WHEREAS, on March 9, 2020, Plaintiff filed a Complaint in the San Bernardino
                       7        County Superior Court, Case No. CIV DS 2006764, asserting claims against Defendant
                       8        for (1) whistleblower retaliation and wrongful termination in violation of California
                       9        Labor Code section 1102.5, (2) wrongful termination in violation of public policy, (3)
                   10           whistleblower retaliation in violation of Health & Safety Code section 1278.5, and (4)
                   11           failure to produce employment records.
                   12                 WHEREAS, Plaintiff entered a valid and enforceable arbitration agreement , a
                   13           true and correct copy of which is attached hereto as Exhibit A (the “Arbitration
                   14           Agreement”), in which she “agree[d] that any past, present, or future dispute arising out
                   15          of or related to [her] application for employment, employment, and/or termination of
                   16          employment . . . must be resolved using final and binding arbitration . . . .” (emphasis
                   17          in original).
                   18                 WHEREAS, on April 13, 2020, Defendant filed an Answer to Plaintiff’s
                   19           Complaint in the Superior Court, alleging a thirty-third affirmative defense based on
                   20           the existence of the Arbitration Agreement.
                   21                 WHEREAS, on April 15, 2020, Defendant timely removed this matter from the
                   22           Superior Court.
                   23                 WHEREAS, Plaintiff’s instant claims against Defendant, including against
                   24           Plaintiff’s alleged employer Brookdale Senior Living, Inc., arise out of or relate to her
                   25           employment, and therefore, the Arbitration Agreement applies to and covers the claims
                   26           alleged in Plaintiff’s Complaint against Defendant in the above-captioned matter.
                   27                 WHEREAS, the Parties have agreed that Defendant Brookdale Senior Living,
                   28           Inc. will pay all fees and all costs unique to arbitration incurred in connection with the
LITTLE R MEND ELSO N, P .C .   STIPULATION TO
     2049 C entury Park East
            5th Floor                                                      2.
  Los Angeles, CA 90067.3107
          310.553.0308         ARBITRATION
                      Case 5:20-cv-00792-RGK-SHK Document 11 Filed 04/17/20 Page 3 of 5 Page ID #:93



                       1       above-captioned action pursuant to Armendariz v. Foundation Health Psychcare Servs.,
                       2       24 Cal.4th 83 (2000) and paragraph 6 of the Arbitration Agreement (“Brookdale will
                       3       pay the Arbitrator and arbitration fees . . . .”).
                       4               WHEREAS, in light of the Parties’ agreement to submit all of Plaintiff’s claims
                       5       to binding arbitration, the Parties have agreed to stay all proceedings in this matter until
                       6       arbitration has completed.
                       7              WHEREAS, this Court has the authority to order a stay of all proceedings under
                       8       the Federal Arbitration Act, 9 U.S.C. § 3 and the California Arbitration Act, California
                       9       Code of Civil Procedure section 1281.4.
                   10                 THEREFORE, subject to the approval of this Court, it is hereby stipulated and
                   11          agreed that:
                   12                 1.      All of Plaintiff’s claims in this matter shall be submitted to final and
                   13          binding arbitration, pursuant to the terms of the Arbitration Agreement;
                   14                 2.      This matter shall be stayed and all pending deadlines before or with this
                   15          Court be taken off calendar until binding arbitration has been completed and a final
                   16          arbitration award issued, after which time the Parties shall attend a post-arbitration
                   17          status conference to be set by the Court.
                   18                 IT IS SO STIPULATED.
                   19
                               Dated: April 17, 2020                          M. LAW ATTORNEYS, APC
                   20
                   21
                                                                              /s/ Narak Mirzaie
                   22                                                         NARAK MIRZAIE
                                                                              Attorneys for Plaintiff
                   23                                                         SHAKIYA TRAMMEL
                   24
                   25
                   26
                   27
                   28
LITTLE R MEND ELSO N, P .C .   STIPULATION TO
     2049 C entury Park East
            5th Floor                                                       3.
  Los Angeles, CA 90067.3107
          310.553.0308         ARBITRATION
                      Case 5:20-cv-00792-RGK-SHK Document 11 Filed 04/17/20 Page 4 of 5 Page ID #:94



                       1       Dated: April 17, 2020            LITTLER MENDELSON, P.C.
                       2
                       3                                        /s/ Helene Wasserman
                                                                HELENE WASSERMAN
                       4                                        JAMES A. BECERRA
                                                                Attorneys for Defendant
                       5                                        BROOKDALE SENIOR LIVING INC.
                       6
                       7
                       8
                       9
                   10
                   11
                   12
                   13
                   14
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28
LITTLE R MEND ELSO N, P .C .   STIPULATION TO
     2049 C entury Park East
            5th Floor                                          4.
  Los Angeles, CA 90067.3107
          310.553.0308         ARBITRATION
                      Case 5:20-cv-00792-RGK-SHK Document 11 Filed 04/17/20 Page 5 of 5 Page ID #:95



                       1
                       2                         ATTESTATION REGARDING SIGNATURES
                       3             I, James A. Becerra, attest pursuant to Local Rule 5-4.3.4(a)(2)(i) that all
                       4       signatories listed, and on whose behalf the filing is submitted, concur in the filing’s
                       5       content and have authorized the filing.
                       6
                       7
                       8       Dated: April 17, 2020                       /s/ James A. Becerra
                                                                           JAMES A. BECERRA
                       9
                   10
                   11
                   12
                   13
                   14
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28
LITTLE R MEND ELSO N, P .C .   STIPULATION TO
     2049 C entury Park East
            5th Floor                                                    5.
  Los Angeles, CA 90067.3107
          310.553.0308         ARBITRATION
